Citation Nr: 1400894	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  05-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from April 1966 to July 1973 and from March 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a right knee disorder.

In his July 2005, Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge of the Board at the RO.  This hearing was scheduled for June 2007, and the Veteran was notified of this hearing by letter dated in May 2007.  However, the Veteran failed to appear.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2013).

Thereafter, in March 2008, the Board determined new and material evidence had not been received to reopen the previously denied claim of service connection for a right knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Remand requesting that the Court vacate the Board's decision for failure to obtain the Veteran's service treatment records.  The Court granted this motion in September 2008.

This matter was then remanded by the Board for additional development in May 2009; and in August 2013, the previously denied claim was reopened and remanded for additional development on the merits.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran had a right knee disorder prior to his entrance into active service. 

2. The Veteran's right knee disorder was not permanently aggravated during his service beyond its natural progression.


CONCLUSION OF LAW

The Veteran's pre-existing right knee disorder was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2004, March 2006, August 2009, and April 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was most recently remanded in order to obtain an addendum to a January 2013 VA examination report so as to determine whether there was clear and unmistakable evidence that the Veteran's right knee disorder was not aggravated beyond the natural progression by his active duty service.  The requested opinion was provided in August 2013.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no pre-existing condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  Aggravation, however, may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Additionally, mere intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran asserts that he has a right knee disorder that is manifested as a result of his period of active service.

A review of the Veteran's service treatment records shows that a March 1966 letter provided by the Veteran's physician prior to his April l966 service entrance indicated that the Veteran had a history of a right knee disorder but that he had no residuals that would prevent enlistment.  X-rays conducted in March 1966 were said to have shown a minimal degree of narrowing of the lateral joint space, and a very tiny area of irregularity of the lateral femoral condyle in the anteroposterior position.

Service treatment records dated in February and March 1967 show that the Veteran was said to have had a five year history of torn cartilage of the right knee, to specifically include the right medial meniscus.  The torn cartilage was said to have been surgically removed.
A service treatment record dated in May 1982 shows that the Veteran reported a history of right knee surgery at age 17, and that he had been managing well until noticing a gradual increase in pain and aching during the preceding month.  The assessment was chondromalacia patella and degenerative joint disease secondary to trauma.

Service treatment records dated from April 1987 to June 1987 show that the Veteran again reported a history of right knee symptoms and was found to have "narrowing of the joint with unusual notching, lateral femoral condylar re(illegible), believed to be posttraumatic-surgical?"  An assessment of probable chondromalacia patella and questionable bilateral tendon strain was given.

Service treatment records dated from July 1988 to August 1988 show the Veteran reported ongoing intermittent right knee pain.  The assessment was status post 1963 right total meniscectomy, and right mild chondromalacia patella.

Ongoing intermittent right knee symptoms were reported between March 1990 and November 1992.  The Veteran's December 1993 retirement report of medical examination shows that the Veteran exhibited a right knee meniscectomy scar.  A history of a 1963 right knee meniscectomy was noted.

Following service, various private medical records dated from April 1998 to September 2008 show the Veteran continued intermittent treatment for bilateral knee pain and  diagnosed right knee osteoarthritis.  He ultimately underwent a total right knee replacement in 2006.

A VA examination report dated in January 2003 shows that the Veteran was diagnosed with right knee meniscal tear status post open lateral meniscectomy.  Following examination and review of the Veteran's claims file, the examiner indicated that there was abundant documentation of the right knee surgery prior to military entrance.  He was said to have had a lateral meniscectomy, which was  now known to lead to early degenerative changes within a knee joint.  The Veteran was said to have enlisted and done well until approximately the mid-1980s.  He was treated for right knee symptoms and was noted to have degenerative changes.  He continued to seek treatment for the knee from that point, and eventually had a knee replacement in 2006.  The examiner opinioned that the pre-existing right knee condition was less likely than not aggravated by service.  He had done well for a little over 20 years following the initial surgery and served until 1994, then had surgery on the knee about 12 years after discharge.  The examiner added that total meniscectomies were known to lead to degenerative changes in a knee joint that may occur sooner than in someone with intact menisci.  Degenerative joint disease was a known progression of the condition, and he had the expected progression of the condition that did not progress beyond the expected progression of the condition.

In August 2013, the Board reviewed the January 2013 VA examination report and determined that the VA examiner had applied an incorrect standard in concluding that the Veteran's "pre-existing right knee disorder was less likely than not aggravated (as defined for VA purposes) by military service." As such, the Board remanded that case so that an addendum opinion could be obtained allowing the examiner to apply the proper standard.

In an August 2013 addendum, the VA examiner reiterated that the Veteran had a pre-existing condition and surgery involving an arthrotomy and meniscectomy on the right knee due to a meniscal tear.  The removal of one or both meniscus/menscii was known to cause degenerative changes within a knee joint generally earlier than one would expect to see in a non-operative knee with intact meniscii.  The Veteran was said to have done well in service until approximately 1986, when he started to experience knee pain.  This was 23 years post-surgery and 20 years post-enlistment. As expected, due to the pre-existing injury and the surgery, he had knee pain and some evidence of degenerative changes.  This would not be beyond the expected progression of the pre-existing condition.  He continued to have issues with the knee as would be expected with this type of condition.

The VA examiner further explained that the Veteran continued to treat the knee with conservative measures during his remaining active duty years and into his post-discharge years until 2006.  This was 12 years following his last active duty period which ended in 1994.  In 2006, he fell and had further increased pain and debilitation which necessitated a right knee replacement due to the further degenerative changes, pain, and debilitation.  The Veteran did have problems with the pre-existing knee condition during service, but the issues were not beyond what would be expected given the pre-existing condition of the right knee.  As defined for VA purposes, it the examiner opined that the right knee condition was not aggravated beyond the expected progression of the pre-existing condition due to military service.

Having carefully considered the evidence of record, the Board finds that the Veteran clearly and unmistakably had a pre-existing right knee disorder when entering into active service in April 1966.  38 C.F.R. § 3.304(b).  In this case, the claims file does not contain the Veteran's entrance examination; therefore, whether his pre-service knee surgery was documented on his entrance examination is unclear and the presumption would apply.  However, the record contains clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service.  Specifically, his service treatment records include a March 1966 letter provided by the Veteran's physician at the time of his enlistment, or rather, based on the statements included therein, after the Veteran was initially denied enlistment due to his right knee disability.  Later service treatment records refer to this pre-service surgery and the Veteran's surgical scar.  As such, the record contains clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service, 
 and the presumption of soundness at service entrance does not apply.  See 38 U.S.C.A. § 1111. 

Consequently, the Veteran is only left to bring a claim based on aggravation during service of this pre-existing condition beyond its natural progression.  In this regard, the Board finds probative the August 2013 addendum of the VA examiner in which it was concluded that that the right knee condition was not aggravated beyond the expected progression of the pre-existing condition due to military service.  This opinions is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As such, the probative medical evidence of record demonstrates that pre-existing right knee disorder clearly and unmistakably did not undergo an increase in severity during the Veteran's period of active service.

It is the Board's responsibility to assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that the evidence of record is not in at least relative equipoise as to whether the Veteran's right knee disorder is related to his active service. 

Additionally, as noted above, service connection may be granted on a presumptive basis for arthritis, if manifested to a compensable degree (10 percent or higher) within one year after discharge from active service, even without evidence of diagnosis thereof in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In the present case, however, as it has been determined that the Veteran's right knee disorder existed prior to service and was not aggravated during active service, service connection on a presumptive basis is not warranted.

The Board acknowledges the Veteran's contentions that his disorder is manifested as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe the onset of his symptoms, his opinion is outweighed by the competent medical evidence as set forth above that outweighs the Veteran's contentions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current disability that either had its onset in service or was aggravated therein are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

In sum, service connection for a right knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


